Citation Nr: 1227807	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  09-15 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to increased disability ratings for a low back disability, to include the threshold matters of the propriety of the severance of service connection for arthritis of the thoracolumbar spine, with reduction of the rating for bilateral spondylosis with healed compression fracture of L1 (low back disability) from a combined 60 percent rating to 50 percent rating.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision of the RO that, in pertinent part, denied a disability rating in excess of 50 percent for service-connected bilateral spondylosis with healed compression fracture of L1, and denied entitlement to a TDIU; and from a March 2009 decision of the RO that severed service connection for arthritis of the thoracolumbar spine.  The Veteran timely appealed.

In October 2010, the Veteran withdrew his prior request for a Board hearing, in writing.
 
In July 2012, the RO assigned a separate 20 percent evaluation for radiculopathy of the right lower extremity, and a 10 percent evaluation for radiculopathy of the left lower extremity-each effective October 19, 2011.  Because increased evaluations are available for the service-connected low back disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of increased disability ratings for a low back disability, to include arthritis; and entitlement to TDIU benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

As the competent evidence of record reveals that arthritis of the thoracolumbar spine is related to the Veteran's service-connected low back disability, the award of service connection was proper; and the July 2000 rating decision did not involve clear and unmistakable error.


CONCLUSION OF LAW

Severance of service connection for arthritis of the thoracolumbar spine was not proper; restoration of service connection for arthritis of the thoracolumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations do not apply to the propriety of a severance of service connection, which requires application of the clear and unmistakable error (CUE) standard of review.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply in matters of revision of an RO decision on the basis of CUE.  See, e.g., Parker v. Principi, 15 Vet. App. 407 (2002).  

There are certain due process protections afforded the Veteran when severance of service connection is deemed warranted, specifically:  A rating proposing severance is to be prepared setting forth all material facts and reasons.  The Veteran should be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The Veteran should be given 60 days for response, or presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.103(b)(2), 3.105(d).  Based upon a careful review of the record, it appears the Veteran was afforded adequate explanation and due process in this matter.  Regardless, inasmuch as this decision grants that portion of the appeal-i.e., restores service connection for arthritis of the thoracolumbar spine, any procedural error is considered harmless.

II.  Severance of Service Connection

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such case is on the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

CUE is defined as "a very specific and rare kind of error."  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Court has promulgated a three-pronged test to determine whether there is CUE in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In determining whether service connection will be severed, VA may-and, in fact, must-consider evidence that was generated after the original decision was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (a "severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current 'evidence establishes that [service connection] is clearly erroneous'" (quoting 38 C.F.R. § 3.105(d)); see Daniels v. Gober, 10 Vet. App. 474, 480 (1997) (38 C.F.R. § 3.105(d) "clearly contemplates the consideration of evidence acquired after the original grant of service connection").

Establishing service connection on a secondary basis requires: (1) Competent evidence (a medical diagnosis) of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either due to, or the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  

The report of a June 2000 VA examination includes X-ray evidence of degenerative joint disease and degenerative disc disease of the lumbar spine; and the examiner's opinion that the findings are likely associated with the trauma the Veteran received in the fall from a crane in active service, and which by the Veteran's report was associated with a diagnosis of lumbar compression fracture at that time.

In July 2000, the RO granted secondary service connection for traumatic arthritis of the lumbar spine.

In December 2007, the RO increased the evaluation for arthritis of the thoracolumbar spine to 20 percent, effective July 25, 2007.  This award had the effect of increasing the rating for the Veteran's service-connected low back disability to a combined 60 percent (based on a formulation of 50 percent under former Diagnostic Code 5285-5292 for severe limitation of motion of the lumbar spine with demonstrable deformity of a vertebral body from fracture, and 20 percent under Diagnostic Code 5010-5242 for X-ray evidence of arthritis and limitation of motion of the thoracolumbar spine). 

In May 2008, the Veteran requested reconsideration of a claim for TDIU benefits, to include extraschedular consideration; and contended that all of his problems stem from his service-connected low back disability.

During a July 2009 VA examination, the Veteran described the in-service injury as falling off a crane in Thailand when the brakes failed, and landing on his buttocks.  He reported being diagnosed with compression fracture of L1, and was hospitalized in Thailand for three months; and then hospitalized for another three month upon his return to the United States.  The Veteran reported that he was able to work for 28 years; and that he had progressive low back pain and limited physical function for several years.  He reported involvement in pain management and reported having injections, nerve ablation, and epidural steroid injections-none of which gave relief longer than a day or two.  Following examination, diagnoses included healed compression fracture of L1, degenerative disc disease of lumbar spine, and facet arthritis of lumbar spine.

As noted above, the RO severed service connection for arthritis of the thoracolumbar spine, effective June 1, 2009; and explained that arthritis is evaluated based upon pain and limitation of motion of the joint or joints involved, and that evaluation of the same disability under various diagnoses is to be avoided.  The severance of service connection for arthritis of the thoracolumbar spine effectively reduced the rating assigned for the Veteran's low back disability to 50 percent under Diagnostic Code 5292-5242.

Here, the Board clarifies a legal distinction between an award of secondary service connection for additional pathology and an award of a separate compensable rating for such pathology.  The award of secondary service connection for additional pathology that is related to a service-connected disability recognizes that such pathology is "part and parcel" of the service-connected disability, and must be considered in rating the underlying condition.  In contrast, the award of a separate compensable rating goes further, and acknowledges that the additional pathology produces separate and distinct symptoms that are not recognized in the rating criteria for the underlying disability.  

In this case, the June 2000 examiner related the Veteran's arthritis of the thoracolumbar spine to his service-connected low back disability.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a).  Accordingly, it was entirely proper (and not clear and unmistakable error) for the RO to have granted service connection for arthritis of the thoracolumbar spine; such award recognizes that the newly shown arthritis of the thoracolumbar spine is part and parcel of the service-connected low back disability, and must be considered in rating the underlying disability.

Severing service connection for arthritis of the thoracolumbar spine removes the additional pathology from consideration in rating the low back disability.  Accordingly, the severance of service connection for arthritis of the thoracolumbar spine was improper, and restoration of service connection for arthritis of the thoracolumbar spine is warranted.  See 38 C.F.R. §§ 3.105(d).  


ORDER

As severance of service connection was improper, service connection for arthritis of the thoracolumbar spine is restored.


REMAND

Low Back Disability with Arthritis 

As noted above, the analysis of the appeal progresses to the matter of the evaluations assigned for the service-connected low back disability with arthritis.  Given the restoration of service connection for arthritis of the thoracolumbar spine (and that such disability was, by inference, not considered by the RO in its most recent evaluation of the Veteran's low back disability), due process considerations mandate that the RO should have an initial opportunity to reconsider the evaluations assigned for the Veteran's low back disability with arthritis.

TDIU Benefits 

The critical question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

Where the percentage requirements for TDIU benefits under 38 C.F.R. § 4.16(a) are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

In awarding a TDIU, consideration is given to the Veteran's background, including his employment and educational history.  Records show that the Veteran no longer maintains employment.  He last worked full-time as a route salesman for a bakery in 1998.  He completed four years of high school.

His Social Security records reveal that the Veteran's disability began in May 1998, and the primary diagnosis at that time was status-post rotator cuff repair of the right shoulder.

VA has the duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disabilities have on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (holding in the case of a claim for TDIU, that VA has a duty to obtain medical opinions as to employability).

As noted above, the evaluations assigned for the service-connected low back disability with arthritis-to include spondylosis, healed L1 compression fracture, degenerative joint disease, degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity-have not been re-adjudicated by the RO or VA's Appeals Management Center (AMC); and their resolution may have an impact on the Veteran's claim for TDIU benefits.

Consequently, the Board finds that it must defer any determination as to the claim for TDIU benefits until the RO or AMC has had an opportunity to readjudicate the matters.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should arrange for any further development deemed necessary, including re-examination(s), and then readjudicate the evaluations assigned for the Veteran's low back disability with arthritis-to include spondylosis, healed L1 compression fracture, degenerative joint disease, degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity; and readjudicate the Veteran's claim for TDIU benefits.  All appropriate rating criteria should be considered, and the claim for an award of TDIU benefits should take into consideration provisions of 38 C.F.R. § 4.16(b).  

2.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter(s) that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


